DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           KENDRIA WALKER,
                              Appellant,

                                     v.

               TORRANCE DANIEL LA ANTHONY DAVIS,
                           Appellee.

                               No. 4D19-1103

                            [January 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE 19-
000011 (59).

  Monika L. Woodard of the Woodard Law, PLLC, Hollywood, for
appellant.

   Torrance Davis II, Lauderhill, pro se.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.